DETAILED ACTION

Drawings
	The drawings filed 3-24-21 (Figures 1, 2, 3, 8, 9, 10, 11, 12, 13, 14 and 15) have been accepted by the examiner. The drawings filed 12-2-22 (Figures 4, 5, 6, and 7) have been accepted by the examiner. 
Claim Objections
Claim 4 is objected to because of the following informality:  “tubular” should be amended to read “conical”.  

Terminal Disclaimer
The terminal disclaimer filed on 12-2-22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application 17211610, application 17187553, and patent 11311044 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 12 and 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 12 and 17-18, the originally filed application does not appear to support an oil “based” 
flavoring agent.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3-5, 11-12, 15, and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, the antecedent of “the first end” (L5) and “the second end” (L6) is uncertain given the use of “a first end” and “a second end” (for the body and for the element) previously in claims 1 and 3.
Claim 15, the antecedent of “the first end” (L4) and “the second end” (L5) is uncertain given the use of “a first end” and “a second end” (for the body and for the element) previously in claims 14 and 15.
Claim 12, use of an oil “based” flavoring agent indefinite in that the claims do not provide a definition for “based” or how to determine if something is oil based. The specification does not provide a definition for “based” or how to determine if something is oil base. Thus, the scope of the claim is uncertain. Also, see “oil based” in claims 17 and 18.

Claim Rejections - 35 USC § 103
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Penrose (US 2014/0332014 A1) in view of King Palm – High Quality (submitted on an Information Disclosure Statement filed 11-30-22) and New Blunt Wraps.
Claim 14, Penrose teaches a smoking accessory comprising: 
●a member of 24 or 23 (tipping paper 24 and/or plug-wrap 23) having
an internal elongated cavity (Figs1-2) extending from an open end (Fig2 – far right) to a closed end (Fig2 – far left), the elongated cavity being configured to receive a smoking material 15 (¶64-69)
●filter 22 disposed within tipping material 24 and/or plug-wrap 23 defining the closed 
end (¶65), filter 22 having 
●a truncated conical body (filter element: ¶105; Fig14) extending from a
first end to a second end and in the inside
●recess 25 formed in a surface of body 22 along a curved face extending
from the first end to the second end, recess 25 extending radially into body 22 (¶71) (See Figure 1 of Penrose below with annotations added):

    PNG
    media_image1.png
    330
    634
    media_image1.png
    Greyscale

 	● capsule 42 containing a flavoring agent disposed within recess 25 
(¶109; Fig17) (¶s 1, 6-7, 64-65, 71, 106-110, 120, 130; Figs 1, 17, 25A). Penrose teaches filter element 21 (¶65).
	Claim 14, Penrose teaches that plug-wrap 23 may be any suitable material (¶78) and that tipping paper 24 includes paper or may be any suitable material (¶120). Penrose does not teach tipping paper 24 (and/or plug-wrap 23) is formed of dried leaf and truncated conical.
	King Palm teaches smoking filters including rolled corn husk with corn husk wrapper to be conventional and well-known in the art and that freshness is guaranteed for one year (p1). 
Natural Blunt Wraps (i.e. NBW) teaches truncated conical Cordia palm leaf wrappers for wrapping cannabis. Cordia palm leaf has a very attractive aesthetic and feel in the hand and provides a milky and smooth smoke (pg6 ¶1). See WAYBACKMACHINE for NBW showing a publication date of October 20, 2020.
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in Penrose that tipping paper 24 and/or plug-wrap 23 includes dried leaf, truncated and conical, in that King Palm teaches smoking filter wrappers including corn husk (dried leaf) are conventional and well-known in the art and that freshness is guaranteed for one year where NBW demonstrates the shape of truncated conical is conventional and well-known in the art.
	Claim 14, Penrose does not teach that the truncated conical body—filter element is formed from rolled cornhusk.
	The above discussion of King Palm applies herein.
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in Penrose that the truncated conical body—filter element is formed of rolled corn husk in that King Palm teaches smoking including rolled corn husk is conventional and well-known in the art and that freshness is guaranteed for one year.
	Claim 15, the above discussion of Penrose modified applies herein to meet the claim limitation of a filter wrapper comprising corn husk.
Claim 16, Penrose teaches that plug-wrapper 23 may be any suitable material (¶78) and that tipping paper 24 includes paper or may be any suitable material (¶120). Penrose does not teach that the body – plug-wrapper 23 and/or tipping material 24 – includes rolled Cordia leaf.
	Natural Blunt Wraps (i.e. NBW) teaches Cordia palm leaf wrappers for wrapping cannabis. Cordia palm leaf has a very attractive aesthetic and feel in the hand and provides a milky and smooth smoke (pg6 ¶1). See WAYBACKMACHINE for NBW showing a publication date of October 20, 2020.
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in Penrose that plug-wrapper 23 and/or tipping paper 24 is rolled Cordia leaf in that Penrose indicates that the material for plug-wrapper 23 and tipping paper 24 may be any suitable material where NBW teaches Cordia palm leaf wrappers for wrapping cannabis where the Cordia palm leaf has a very attractive aesthetic and feel in the hand and provides a milky and smooth smoke.  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Penrose (US 2014/0332014) in view of King Palm – High Quality (submitted on an Information Disclosure Statement filed 11-30-22) as applied to claims 14-15 above and further in view of Karles (KR 10-2007-0100422) (submitted on an Information Disclosure Statement filed 11-30-22). 
Claim 17, Penrose does not teach the flavoring agent to be an oil or a natural terpene liquid. 	Karles teaches a sealed capsule in a cigarette which provides flavoring. Karles teaches the flavoring to include oil and/or terpenes (i.e. essential oil – liquid, natural). See TECHNICAL-FIELD; DISCLOSURE ¶1; ADDITIVES – of English machine translation.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in Penrose that the flavoring material is an oil or a natural terpene liquid in that Karles teaches using these flavoring materials in a sealed capsule in a cigarette wherein Penrose desires to add various flavorings to a cigarette using flavoring capsule – and one would look towards Karles for flavoring materials given the two references are in the same art.

Prior Art of Record
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Amazon King Palm teaches corn husk filters for smoking.

Allowable Subject Matter
Claims 1-2, 6-8, and 13 are allowed.
Claims 9-10 are allowed.
Claims 3-5, 11-12, and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action (and the objection to claim 4).
The following is a statement of reasons for the indication of allowable subject matter: claim 1, the prior art of record, alone or in combination, does not teach or fairly suggest providing in Penrose that the conical body is formed of rolled Cordia leaf.
The following is a statement of reasons for the indication of allowable subject matter: claim 9, the prior art of record, alone or in combination, does not teach or fairly suggest providing in Penrose that the conical body is formed of rolled Cordia leaf.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).



Conclusion
Applicant’s “STATEMENT FOR THE PRIOR ART REFERENCE EXCEPTION UNDER 35 U.S.C. 102(b)(1)(A)” filed 12-2-22 is sufficient to remove Kink Palm as a reference in the Office action mailed 9-2-22.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached Monday - Friday, 9 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA L GRAY/Primary Examiner, Art Unit 1745